Exhibit 12.1 Ratio of Earnings to Fixed Charges Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (Dollars in thousands) For the Years Ended December 31, 2014 2013 2012 2011 2010 Earnings: Pretax income from continuing operations $ 142,586 $ 69,694 $ 29,100 $ 5,243 $ 5,670 Fixed charges 301,010 231,178 105,926 4,837 9,611 Dividends distributed to shareholders 86,705 61,302 22,304 8,270 8,102 Equity investee adjustment ) Non-controlling interest - - 97 ) - Total Earnings $ 527,977 $ 361,989 $ 157,389 $ 18,079 $ 23,319 Fixed Charges: Interest expense $ 301,010 $ 231,178 $ 105,926 $ 4,837 $ 9,611 Total Fixed Charges 301,010 231,178 105,926 4,837 9,611 Preferred stock dividends 5,812 3,568 - - - Total Combined Fixed Charges and Preferred Stock Dividends $ 306,822 $ 234,746 $ 105,926 $ 4,837 $ 9,611 Ratio of earnings to fixed charges 1.75 1.57 1.49 3.74 2.43 Ratio of earnings to combined fixed charges and preferred stock dividends 1.72 1.54 1.49 3.74 2.43 Deficiency related to ratio of earnings to fixed charges NA NA NA NA NA Deficiency related to ratio of earnings to combined fixed charges and preferred stock dividends NA NA NA NA NA
